                  Case 1-20-41348-nhl          Doc 36      Filed 06/03/21        Entered 06/03/21 13:14:26

 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                     EASTERN DISTRICT OF NEW YORK

 6    IN RE:                                                       CASE NO: 20-41348
       MAURIZIO OPPEDISANO                                         DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11


 9

10

11
     On 6/2/2021, I did cause a copy of the following documents, described below,
12   Notice of Settlement

13

14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
22   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 6/2/2021
25
                                                      /s/ Mark Frankel
26                                                    Mark Frankel

27                                                    Backenroth Frankel & Krinsky, LLP
                                                      800 3rd Avenue Fl 11
28                                                    New York, NY 10022
                                                      917 697 0988
                    Case 1-20-41348-nhl               Doc 36       Filed 06/03/21          Entered 06/03/21 13:14:26

1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                       EASTERN DISTRICT OF NEW YORK
5
        IN RE:                                                           CASE NO: 20-41348
6
        MAURIZIO OPPEDISANO                                              CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8

9

10

11   On 6/2/2021, a copy of the following documents, described below,

     Notice of Settlement
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 6/2/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Mark Frankel
                                                                  Backenroth Frankel & Krinsky, LLP
28                                                                800 3rd Avenue Fl 11
                                                                  New York, NY 10022
                 Case 1-20-41348-nhl       Doc 36    Filed 06/03/21       Entered 06/03/21 13:14:26
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO
1LABEL MATRIX FOR LOCAL NOTICING         AMERICAN EXPRESS NATIONAL BANK           WELLS FARGO BANK NA
02071                                    CO BECKET AND LEE LLP                    SHAPIRO DICARO BARAK LLC
CASE 1-20-41348-NHL                      PO BOX 3001                              175 MILE CROSSING BOULEVARD
EASTERN DISTRICT OF NEW YORK             MALVERN PA 19355-0701                    ROCHESTER NY 14624-6249
BROOKLYN
WED JUN 2 15-10-10 EDT 2021


EXCLUDE
1                                        OFFICE OF THE UNITED STATES TRUSTEE      WELLS FARGO BANK NA
271C CADMAN PLAZA EAST SUITE 1595        EASTERN DISTRICT OF NY BROOKLYN OFFICE   CO SHAPIRO DICARO BARAK LLC
BROOKLYN NY 11201-1800                   US FEDERAL OFFICE BUILDING               175 MILE CROSSING BOULEVARD
                                         201 VARICK STREET SUITE 1006             ROCHESTER NEW YORK 14624-6249
                                         NEW YORK NY 10014-4811



                                                                                  DEBTOR
FRANK ARNOLD                             MARK A FRANKEL                           MAURIZIO OPPEDISANO
209 GOSLING HILL DRIVE                   BACKENROTH FRANKEL KRINSKY LLP           13815 13TH AVENUE
MANHASSET NY 11030-4015                  800 THIRD AVENUE                         WHITESTONE NY 11357-2311
                                         11TH FLOOR
                                         NEW YORK NY 10022-7651




SCOTT A KRINSKY
BACKENROTH FRANKEL KRINSKY
800 THIRD AVENUE
11TH FLOOR
NEW YORK NY 10022-7651
                 Case 1-20-41348-nhl       Doc 36    Filed 06/03/21     Entered 06/03/21 13:14:26
ADDRESSES WHERE AN EMAIL IS PRESENT WERE SERVED VIA "CM/ECF E-SERVICE" THROUGH THE UNITED STATES BANKRUPTCY COURT'S
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.

(Creditor)                               Scott A Krinsky                          (Debtor)
Wells Fargo Bank, N.A.                   Backenroth Frankel & Krinsky             Maurizio Oppedisano
Shapiro, DiCaro & Barak, LLC             800 Third Avenue                         138-15 13th Avenue
175 Mile Crossing Boulevard              11th Floor                               Whitestone, NY 11357
Rochester, NY 14624                      New York, NY 10022                       represented by:
represented by:                                                                   Mark A. Frankel
Nicole DiStasio                          skrinsky@bfklaw.com                      Backenroth Frankel & Krinsky LLP
Shapiro DiCaro & Barak LLC                                                        800 Third Avenue
175 Mile Crossing Blvd                                                            11th Floor
Rochester, NY 14624                                                               New York, NY 10022

ndistasio@logs.com                                                                mfrankel@bfklaw.com




(U.S. Trustee)                           Adam Gilbert                             Frank Arnold
Office of the United States Trustee      Nixon Peabody LLP                        209 Gosling Hill Drive
Eastern District of NY (Brooklyn         55 West 46th Street                      Manhasset, NY 11030
Office)                                  New York, NY 10036                       (Petitioning Creditor)
U.S. Federal Office Building                                                      represented by:
201 Varick Street, Suite 1006            agilbert@nixonpeabody.com                Christopher M Desiderio
New York, NY 10014                                                                Nixon Peabody LLP
                                                                                  55 West 46th Street
USTPRegion02.BR.ECF@usdoj.gov                                                     New York, NY 10036

                                                                                  cdesiderio@nixonpeabody.com




(Creditor)
American Express National Bank
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701
